De France, C.
We are of the opinion that no error was committed by the court in overruling the motion for a nonsuit, or in giving the instruction complained of. The questions of negligence, and of contributory negligence, were questions of fact to be determined by the jury from the evidence in the case; and the instruction in question, when taken in connection with the testimony and the other instructions given, contains no error. The plaintiff was allowed to prove by the witness Geagan, over the objection of the defendant, that, subsequent to the accident complained of, the defendant put up certain hand-bills or placards at its -works, warning all the employees engaged at work on its lines or circuits to quit such work at 4 o’clock, and to not continue the same without first notifying the officers at the works thereof. This was error, and we cannot say that the defendant was not prejudiced thereby. The liability of the defendant must be determined from what took place before and at the time of the accident. What it did afterwards, in the way of precaution, to avoid future accidents, should not be construed into an admission by it of a previous neglect of duty. Morse v. Railway Co. 30 Minn. 465, and cases there cited. For this error the judgment must be reversed.
Stalloup and Rising, 00., concur.
Ber Curiam.
For the reasons assigned in the foregoing opinion-the judgment of the court below is reversed.

Reversed.